Citation Nr: 1825351	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for residuals of a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran provided testimony at an October 2017 Travel Board hearing before the undersigned Veterans Law Judge.  A seasoned representative assisted the Veteran and elicited all necessary evidence in support of his claims.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In a final decision issued in September 2000, the RO denied service connection for hypertension and a respiratory disability.

2.  Evidence added to the record since the final September 2000 denial is new and material evidence as to the claims for service connection for a respiratory disability and hypertension.

3.  The hypertension is reasonably shown to be related to service.

4.  The respiratory disability is reasonably shown to be related to service.

5.  The lumbar spine disability is reasonably shown to be related to service.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied service connection for a respiratory disability and hypertension is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The claims for service connection for a respiratory disability and hypertension have been reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156, (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a respiratory disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and Material Evidence 

The Veteran contends that he has a respiratory disability, and hypertension due to service. 

In a September 2000 rating decision, the RO originally denied these matters and found that service connection for a respiratory disability and hypertension was not warranted.  The RO found that the evidence of record did not support a finding that the claimed disabilities were due to active duty based upon resolution of the respiratory condition; and that there was no current hypertension diagnosis.  The Veteran did not file an application for review on appeal, nor was new and material evidence received within one year of the decision.  Therefore, such decision is final.  Thereafter, the RO received the Veteran's petition to reopen the claims in February 2011. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As to the claims for service connection for a respiratory disability and hypertension, since the September 2000 rating decision, the Veteran and his wife provided hearing testimony, indicating that he has continued to experience symptoms related to a respiratory disorder since service.  Furthermore, the Veteran submitted medical opinions from his private provider showing that his current respiratory disorder and hypertension are related to service.  The Board finds that this additional evidence indicates continuity of symptomatology and relates to the open medical question as to whether the Veteran has a current respiratory disability and hypertension that is related to his military service.  The evidence is new, material and serves to reopen the claims.  To this extent only, the appeal related to respiratory disability and hypertension is granted.

III.  Entitlement to Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

Private treatment records document the Veteran has been diagnosed with hypertension.  Thus, the first element of direct service connection is met.

The Veteran testified that during service he experienced symptoms of high blood pressure because of the stress of basic training.  The Board has no reason to doubt his credible testimony.  Further, the service treatment records (STRs) document a history of abnormal blood pressure while in service.  Therefore, the second element of service connection is met.

In an October 2017 statement, the Veteran's private provider stated that the current hypertension was most likely caused by or the result of active military service.  She indicated that she reviewed all treatment records to include STRs and post-service treatment records; and reasoned that it was very unusual for a 19 year old to suffer from hypertensive heart disease.

Resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise and that the evidence satisfactorily establishes that the claimed hypertension originated during his active service.  In reaching this decision, the Board notes that the Veteran's lay statements and testimony have consistently and credibly indicated that he has experienced hypertension since service.  This testimony is further corroborated by the service treatment records, which document his history of abnormal blood pressure.  Thus, he has credibly stated that the onset of his hypertension occurred during service and that his symptoms have continued ever since.  As such, service connection is warranted.

Respiratory disability

Private treatment records document the Veteran has been diagnosed with a respiratory condition that includes chronic bronchitis, asthma, and chronic obstructive pulmonary disorder.  Thus, the first element of direct service connection is met.

The STRs document the Veteran was seen on several occasions for respiratory hoarseness and pharyngitis.  Further, he testified that he has experienced respiratory symptoms since service.  The Board observes, the Veteran is competent to report symptoms of hoarseness, difficulty breathing, etc.  Therefore, the second element of service connection is met.

In an October 2017 statement, the Veteran's private provider stated that the current respiratory condition was most likely caused by or the result of active military service.  She indicated that she reviewed all treatment records to include STRs and post-service treatment records; and reasoned that the Veteran was exposed to noxious chemicals that most likely resulted in chronic respiratory disorder.

Resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise and that the evidence satisfactorily establishes that the claimed respiratory disorder originated during his active service.  In reaching this decision, the Board notes that lay statements and testimony have consistently and credibly indicated that he has experienced a respiratory condition since his documented in-service upper respiratory infections.  As such, service connection is warranted.

Lumbar spine disability

Private treatment records document the Veteran has been diagnosed with a lumbar spine disability, to include degenerative disc disease.  Thus, the first element of direct service connection is met.

The Veteran testified that he sustained a low back injury with subsequent chronic low back pain during service.  Indeed, he stated that the full gear that was used caused chronic pain, he also stated that his unit spent a lot of time in the field, and they had to carry each other in some cases during the training.  The Veteran acknowledged a post-service back injury; however, he stated that his low back symptoms were present before that injury.  The Board observes the Veteran is competent to report sustaining a back injury; as well as experiencing chronic low back pain since the in-service injury.  Therefore, the Board finds that the second element of service connection is met.

In an October 2017 statement, the Veteran's private provider stated that the current low back disability was most likely caused by or the result of active military service.  She indicated that she reviewed all treatment records to include STRs and post-service treatment records; and reasoned that there was no evidence that Veteran's degenerative disease was due to age or his sedentary work.

Resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise and that the evidence satisfactorily establishes that the claimed low back disability originated during his active service.  In reaching this decision, the Board notes that lay statements and testimony have consistently and credibly indicated that he sustained a low back disability in service and has experienced chronic low back pain since the in-service injury.  As such, service connection is warranted.


ORDER

New and material evidence has been received, the claim to reopen the service connection claim for a respiratory disability is granted.

New and material evidence has been received, the claim to reopen the service connection claim for hypertension is granted.

Entitlement to service connection for a respiratory disability is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a lumbar spine disability is granted




______________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


